Citation Nr: 1550454	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a periodontal abscess.

2. Entitlement to a rating in excess of 40% for thoracolumbar degenerative disc disease.  

3. Entitlement to a rating in excess of 30% for depressive disorder.

3. Entitlement to a rating in excess of 10% for right lower extremity sensory deficit.

4. Entitlement to a rating in excess of 10% for residuals of a left (minor) wrist fracture. 

5. Entitlement to a rating in excess of 10% for hypertension.

6. Entitlement to a compensable rating for a lumbar scar.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1987 to November 1991 and from March 1993 to September 1997.  These matters  are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2013 substantive appeal, the Veteran requested a Travel Board hearing.  He withdrew that request in July 2015 correspondence.  The Veteran has since submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

A February 2012 deferred rating decision noted that the Veteran had applied for Social Security Administration (SSA) disability benefits.  A November 2012 statement of the case (SOC) cites to SSA records received in February 2012 (pursuant to the RO's request).  However, such records are not incorporated in the Veteran's record.  [The Board has attempted to obtain those records -with no success.]  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Board further notes that the record contains VA treatment records from April to August 2009, and then from January to February 2015.  As this matter is being remanded anyway, all updated VA (and private) records of treatment the Veteran received for the disabilities on appeal in the interim and since February 2015 must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). The AOJ should review the records and arrange for all further development suggested by the information therein.

2.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for the disabilities on appeal, and to provide any authorizations necessary for VA to obtain private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records (all that remain outstanding) of the evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

3.  The AOJ should arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the Veteran's claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

